DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term “generally” of line 5 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is not clear how vertical this bulkhead is.
Additionally, the term “lightweight” of lines 8 and 11-13 is a relative term which renders the claim indefinite. The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is not clear what this container is lightweight relative to.

Regarding claim 2,  the term “lightweight” of lines 2 and 3 is a relative term which renders the claim indefinite. The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is not clear what this container is lightweight relative to.

Regarding claim 3 the term “approximately” of line 6 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is not clear how close the door still must lie above the ground.

Regarding claim 6, the term “approximately” of lines 4, 5, 7, 8, and 9 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is not clear how close the door still must lie above the ground.
Additionally, the term “lightweight” of lines 4, 6, 8, 16, and 18 is a relative term which renders the claim indefinite. The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is not clear what this container is lightweight relative to.

Claims 2-5 and 7-10 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitener (US 5088661 A).
A trunk route aircraft, comprising:
at least one wing for supporting the aircraft during flight (Whitener, figure 3, items 90 and 92);
at least one propulsor for forward propulsion of the aircraft (Whitener, figure 3, item 30);
a pressurized trunk route fuselage having a double-bubble cross-sectional shape (Whitener, figure 4, item 22) and a generally vertically-oriented longitudinal bulkhead dividing the trunk route fuselage interior into two side-by-side trunk route payload compartments (Whitener, figure 4, item 36), the trunk route payload compartments each configured to receive one of the following:
a plurality of lightweight ISO (International Organization for Standardization) geometry containers arranged end-to-end (Whitener, figure 4, items 59, 60a, and 60b, space would be capable of accommodating ISO containers end to end);
a plurality of container inserts arranged end-to-end, each container insert configured to be received within one of the lightweight ISO-geometry containers of the plurality of lightweight ISO-geometry containers; and
a combination of one or more lightweight ISO-geometry containers and one or more container inserts arranged end-to-end.

Regarding claim 2, Whitener teaches the trunk route aircraft of Claim 1, wherein:
at least one of the plurality of lightweight ISO-geometry containers comprises a high-cube version of a lightweight ISO-geometry container (Whitener, figure 4, item 59, container section capable of accommodating a cube shaped container).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitener (US 5088661 A) as applied to claim 1 above, and further in view of the C-5 (NPL titled: ”C-5A/B Galaxy” ).

Regarding claim 3, Whitener discloses the trunk route aircraft of Claim 1, wherein:
the trunk route fuselage has a fuselage forward end and a fuselage aft end (Whitener, figure 3, item 22, fuselage has front and aft ends);
at least one of the fuselage forward end and the fuselage aft end has at least one door opening having a door sill (Whitener, figure 3, item 61, swing away tail section acts as door and forms a door sill), except:
wherein the trunk route aircraft is configured such that when the trunk route aircraft is on ground, the door sill is no higher above ground level than approximately 5.5 feet.

The C-5 discloses an aircraft with kneeling landing gear which lower the aircraft such that when the trunk route aircraft is on ground (C-5, NPL titled:” C-5A/B Galaxy”, paragraph 2, landing gear kneels to bring cargo floor to truck bed height). 
The C-5 discloses the claimed invention except for where the door sill height is no higher than approximately 5.5 feet.  It would have been an obvious matter of design choice to have the door sill be lower than 5.5 feet, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Whitener and the C-5 are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the landing gear of Whitener with the kneeling landing gear bringing the aircraft to truckbed height of the C-5 in order to facilitate the easy unloading of cargo (C-5, NPL titled:” C-5A/B Galaxy”, paragraph 6).

Regarding claim 4, Whitener discloses the trunk route aircraft of Claim 1, further comprising:
at least one landing gear (Whitener, figure 2, item 64, main landing gear);
the trunk route fuselage has a fuselage forward end and a fuselage aft end (Whitener, figure 3, item 22, fuselage has front and aft ends);
at least one of the fuselage forward end and the fuselage aft end has at least one door opening having a door sill (Whitener, figure 3, item 61, swing away tail section acts as door and forms a door sill); except:
where the at least one landing gear is configured to be height-adjustable for lowering a height of the door sill above ground level.

The C-5 discloses an aircraft with the at least one landing gear configured to be height-adjustable for lowering a height of the door sill above ground level (C-5, NPL titled:” C-5A/B Galaxy”, paragraph 2, landing gear kneels to lower the height of the door sill). 
	Whitener and the C-5 are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the landing gear of Whitener with the kneeling landing gear of the C-5 in order to facilitate the easy unloading of cargo (C-5, NPL titled:” C-5A/B Galaxy”, paragraph 6).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitener (), as applied to claim 1 above, and further in view of Flamand (US 3405893 A).

Regarding claim 5, Whitener teaches the trunk route aircraft of Claim 1, except further comprising:
a vertical stabilizer located in an aft region of the aircraft; and
the longitudinal bulkhead being structurally coupled to the vertical stabilizer.

Flamand teaches a vertical stabilizer located in an aft region of the aircraft (Flamand, figure 2, item 1b3) and;
the longitudinal bulkhead being structurally coupled to the vertical stabilizer (Flamand, figure 2, items 4 and 25, girder extends into an attachment piece which attaches to the vertical tail).
	Whitener and Flamand are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Whitener with the vertical tail attached to the longitudinal bulkhead of Flamand in order to decouple yaw and pitch control.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grip (US 8387917) in view of Whitener (US 5088661 A).

Regarding claim 6, Grip discloses a freighter aircraft system, comprising:
a feeder router aircraft having a feeder route fuselage (Grip, figure 1, item 102) having a feeder route payload compartment (Grip, figure 2, item 208 and 210, space frame acts as payload compartment) configured to receive one of the following:
a single approximately-20-foot-long lightweight ISO (International Organization for Standardization) geometry container or two approximately-10- foot-long lightweight ISO-geometry containers arranged end-to-end (Grip, column 13, lines 31-35, 20 foot sized containers accommodated; column 4, lines 48-51, containers may be ISO containers); and
a single approximately-20-foot-long container insert or two approximately-0-foot-long container inserts arranged end-to-end and configured to be received within an approximately-20-foot-long lightweight ISO-geometry container
except: 
a trunk route aircraft having a pressurized trunk route fuselage and a generally vertically-oriented longitudinal bulkhead configured to be loaded in tension when the trunk route fuselage is pressurized, the longitudinal bulkhead dividing the trunk route fuselage interior into two side-by-side trunk route payload compartments, the trunk route payload compartments each configured to receive at least one of the following:
a plurality of lightweight ISO-geometry containers arranged end-to-end;
a plurality of container inserts arranged end-to-end; and
a combination of one or more lightweight ISO-geometry containers and one or more container inserts arranged end-to-end;

Whitener teaches a trunk route aircraft having a pressurized trunk route fuselage (Whitener, figure 1, item 22, aircraft is depicted as optionally containing passengers or cargo, and aircraft needs to be pressurized for transporting passengers) and a generally vertically-oriented longitudinal bulkhead configured to be loaded in tension when the trunk route fuselage is pressurized (Whitener, figure 4, item 36, vertical divider capable of supporting tension loads), the longitudinal bulkhead dividing the trunk route fuselage interior into two side-by-side trunk route payload compartments (Whitener, figure 4, items 38 and 40, two side by side compartments), the trunk route payload compartments each configured to receive at least one of the following:
a plurality of lightweight ISO-geometry containers arranged end-to-end (Whitener, figure 4, items 59, 60a, and 60b, space would be capable of accommodating ISO containers end to end);
a plurality of container inserts arranged end-to-end; and
a combination of one or more lightweight ISO-geometry containers and one or more container inserts arranged end-to-end;
wherein the feeder route aircraft and the trunk route aircraft each have:
at least one wing for supporting the aircraft during flight (Grip, figure 1, item , wings; Whitener, figure 3, items 90 and 92, wings); and
at least one propulsor for forward propulsion of the aircraft (Grip, figure 1, item , wings; Whitener, figure 3, items 90 and 92, wings).
	Grip and Whitener are both considered analogous art as they are both in the same field of freighter aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the freighter aircraft system of Grip on the ground to include the aircraft of Whitener in order to receiver or transfer cargo to and from the aircraft of Grip and Whitener.

Regarding claim 7, Grip as modified by Whitener teaches the freighter aircraft system of Claim 6, wherein the feeder route fuselage is unpressurized (Grip, Col 18, lines 9-22, fuselage is unpressurized)

Regarding claim 8, Grip as modified by Whitener teaches the freighter aircraft system of Claim 6, wherein:
the trunk route fuselage has a horizontally-oriented double-bubble cross-sectional shape (Whitener, figure 4, items 22, 38, and 40, fuselage is a double lobed fuselage with two lobes used to create a double bubble shape).

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grip (US 8387917) in view of Whitener (US 5088661 A), as applied to claim 6 above, and further in view of the C-5 (NPL titled: ”C-5A/B Galaxy”).

Regarding claim 9, Grip as modified by Whitener teaches the freighter aircraft system of Claim 6, wherein:
the feeder route fuselage and the trunk route fuselage each have a fuselage forward end and a fuselage aft end (Grip, figure 1, item 102, fuselage has a front and aft end; Whitener, figure 1, item 22, fuselage has a front and aft end);
at least one of the fuselage forward end and the fuselage aft end has at least one door opening having a door sill (Grip, figure 1, item 116, front nose door; Whitener, figure 1, item 61, rear swing door); except:
at least one of the feeder route aircraft and the trunk route aircraft is configured such that when the feeder route aircraft and the trunk route aircraft are on ground, the door sill is no higher above ground level than a flatbed of a truck or an autonomous platform.
The C-5 teaches an aircraft which is configured such that when the aircraft is on ground, the door sill is no higher above ground level than a flatbed of a truck or an autonomous platform (C-5, NPL titled:” C-5A/B Galaxy”, paragraph 2, landing gear kneels to bring cargo floor to truck bed height).
	Grip as modified by Whitener and the C-5 are both considered analogous art as they are both in the same field of cargo aircraft designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the feeder and trunk route aircraft of Grip as modified by Whitener with the kneeling landing gear bringing the aircraft to truckbed height of the C-5 in order to facilitate cargo loading and unloading (C-5, NPL titled:” C-5A/B Galaxy”, paragraph 6).

Regarding claim 10, the freighter aircraft system of Claim 6, wherein:
the feeder route fuselage and the trunk route fuselage each have a fuselage forward end and a fuselage aft end (Grip, figure 1, item 102, fuselage has a front and aft end; Whitener, figure 1, item 22, fuselage has a front and aft end);
at least one of the fuselage forward end and the fuselage aft end has at least one door opening having a door sill (Grip, figure 1, item 116, front nose door; Whitener, figure 1, item 61, rear swing door); except:
at least one of the feeder route aircraft and the trunk route aircraft has at least one landing gear configured to be height-adjustable for lowering a height of the door sill above ground level.

The C-5 teaches an aircraft which has at least one landing gear configured to be height-adjustable for lowering a height of the door sill above ground level (C-5, NPL titled:” C-5A/B Galaxy”, paragraph 2, landing gear kneels to bring cargo floor and door opening to truck bed height).
Grip as modified by Whitener and the C-5 are both considered analogous art as they are both in the same field of cargo aircraft designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the feeder and trunk route aircraft of Grip as modified by Whitener with the kneeling landing gear bringing the aircraft to truckbed height of the C-5 in order to facilitate cargo loading and unloading (C-5, NPL titled:” C-5A/B Galaxy”, paragraph 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roeder (EP 0408432 A1) teaches an aircraft with a double bubble fuselage.
Martinez (EP 2554474 A1) teaches a shock absorber designed to adjust its height.
Laight (GB 913783 A) teaches a double bubble body aircraft with two rear doors.
Helou (US 20060108477 A1) teaches an cargo aircraft incorporating a cargo container fuselage shape.
Helou (US 20090114773 A1) teaches an aircraft design and a cargo to be transported in a variety of different container contained in a standard container.
Grip (US 20180022435 A1) teaches a cargo aircraft designed to accommodate an ISO container.
Helou (US 20180194267 A1) teaches a modular cargo container 
Whitener (US 4674712 A) teaches a double lobed aircraft design.
Rezai (US 7344109 B1) teaches a container size module that can be placed end to end in and aircraft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642